UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


RAFIQ BIN BASHIR BIN JALLUL         :
ALHAMI, et al.,                     :
                                    :
                  Petitioners,      :
                                    :
            v.                      :   Civil Action No. 05-359 (GK)
                                    :
BARACK H. OBAMA, et al.,            :
                                    :
                  Respondents.      :
____________________________________:
                                    :
FARHI SAEED BIN MOHAMMED,           :
et al.,                             :
                                    :
                  Petitioners,      :
                                    :
            v.                      :   Civil Action No. 05-1347 (GK)
                                    :
BARACK H. OBAMA, et al.,            :
                                    :
                  Respondents.      :
____________________________________:
                                    :
JIHAD DHIAB, et al.,                :
                                    :
                  Petitioners,      :
                                    :
            v.                      :   Civil Action No. 05-1457 (GK)
                                    :
BARACK H. OBAMA, et al.,            :
                                    :
                  Respondents.      :
____________________________________
                                    :
HAMID AL RAZAK, et al.,             :
                                    :
                  Petitioners,      :
                                    :
             v.                     :               Civil Action No. 05-1601 (GK)
                                    :
BARACK H. OBAMA, et al.,            :
                                    :
                  Respondents.      :
____________________________________:
                                    :
MOHAMMED AHMED TAHER,               :
                                    :
                  Petitioner,       :
                                    :
             v.                     :               Civil Action No. 06-1684 (GK)
                                    :
BARACK H. OBAMA, et al.,            :
                                    :
                  Respondents.      :
____________________________________:
                                    :
MUHAMMAD AHMAD ABDALLAH :
AL ANSI, et al.,                    :
                                    :
                  Petitioners,      :
                                    :
             v.                     :               Civil Action No. 08-1923 (GK)
                                    :
BARACK H. OBAMA, et al.,            :
                                    :
                  Respondents.      :


                                           ORDER

       To ensure that the Guantanamo Review Task Force operating pursuant to Executive Order

13,492 has not made any recommendations -- and the Review Panel in connection with the same has




                                              -2-
made no decision -- that would render unnecessary or otherwise inefficient the further expenditure

of judicial and party resources in this matter, it is hereby

          ORDERED, that on or before July 10, 2009, for each of the above-captioned cases,

Respondents shall file with the Court ex parte and under seal a report detailing the current status of

the Guantanamo Review Task Force review process with respect to each Petitioner. The report shall

inform the Court as to whether the Guantanamo Review Task Force has made any recommendations

regarding the disposition of Petitioner. If a recommendation regarding the disposition of Petitioner

has been made, the report shall also address whether the Review Panel has made any decisions in

connection with the recommendation. If no recommendation has been made, the report shall provide

an estimated timetable, based on the then-available information, for that recommendation; and it is

further

          ORDERED, that Respondents shall be under an affirmative and ongoing obligation to

immediately notify the Court of any changes to Petitioner’s status.



June 25, 2009                                           /s/
                                                        Gladys Kessler
                                                        United States District Judge

Copies via ECF to all counsel of record




                                                  -3-